Per Curiam.

Plaintiff under the evidence was not entitled to recover as the law of the place where the contract was made was impliedly a part thereof and controlled and limited the rights of the parties thereunder.
On plaintiff’s appeal judgment as amended dismissing first cause of action affirmed. On defendant’s appeal said judgment for plaintiff on the second cause of action reversed, with thirty dollars costs, and the second cause of action dismissed on the merits, with costs.
Hammer, Miller and McLaughlin, JJ., concur.